 1   Alison M. Crane, SBN 197359
     Mark W. Allen, SBN 293155
 2   BLEDSOE, DIESTEL, TREPPA & CRANE LLP
     601 California Street, 16th Floor
 3   San Francisco, California 94108-2805
 4   Telephone: (415) 981-5411
     Facsimile: (415) 981-0352
 5   acrane@bledsoelaw.com
     mallen@bledsoelaw.com
 6
     Attorneys for Defendant GURMUKH KAHLON
 7
     Imran F. Vakil, SBN 248859
 8   NEXIO, PC
     245 Fischer Avenue, Suite C3
 9   Costa Mesa, CA 92626
     Telephone:     (949) 475-6830
10   Facsimile:     (949) 478-1275
11   ivakil@nexiolaw.com

12   Attorneys for Plaintiffs, SREAM, INC., AND ROOR
     INTERNATIONAL BV
13
                           UNITED STATES DISTRICT COURT
14
                          EASTERN DISTRICT OF CALIFORNIA
15
     SREAM, INC, a California corporation;   Case No. 2:18-cv-03125-WBS-CKD
16   and ROOR INTERNATIONAL BV, a
17   Foreign Corporation,                    ORDER ON PARTIES’ STIPULATION
                                             TO SET ASIDE ENTRY OF DEFAULT
18                  Plaintiffs,              AND REQUEST TO CONTINUE
                                             SCHEDULING CONFERENCE
19         v.

20   GURMUKH KAHLON; and DOES 1-
     10 INCLUSIVE,
21
                    Defendants.
22
23
24
25
26
27
28
                                                          Case No. 2:18-cv-03125-WBS-CKD
      [PROPOSED] ORDER ON PARTIES’ STIPULATION TO SET ASIDE ENTRY OF DEFAULT AND
                    REQUEST TO CONTINUE SCHEDULING CONFERENCE
 1         On March 28, 2019, the Parties to the above-referenced Action filed a Stipulation

 2   to Set Aside Entry of Default against Defendant Gurmukh Kahlon and to Continue

 3   Scheduling Conference, currently scheduled for May 28, 2019. The Court, having

 4   reviewed that stipulation, and good cause appearing, orders as follows:

 5         1.     The Clerk’s Entry of Default against Defendant Gurmukh Kahlon, Docket

 6                No. 10, is hereby set aside;

 7         2.     The Scheduling Conference is continued from May 28, 2019 to June 24,

 8                2019 at 1:30 p.m. A Joint Status Report shall be filed no later than June 10,

 9                2019.

10   IT IS SO ORDERED

11   Dated: April 1, 2019

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -2-             Case No. 2:18-cv-03125-WBS-CKD
      [PROPOSED] ORDER ON PARTIES’ STIPULATION TO SET ASIDE ENTRY OF DEFAULT AND
                    REQUEST TO CONTINUE SCHEDULING CONFERENCE
